 



Exhibit 10.2.1
AMENDMENT NO. 2 TO THE
TRINITY INDUSTRIES, INC.
DIRECTORS’ RETIREMENT PLAN
     Pursuant to the provisions of Section 12 thereof, the Trinity Industries,
Inc. Director’s Retirement Plan (the “Plan”) is hereby amended effective as of
August 9, 2005 in the following respects only:
     FIRST: The first sentence of Section 1 of the Plan is hereby amended by
adding the following to the end thereof:
; provided, however, directors elected to the Board of Directors after August 8,
2005 shall not be eligible to participate in the Plan.
     SECOND: In all other respects, the terms of the Plan are ratified and
confirmed.
     IN WITNESS WHEREOF, this Amendment has been executed this 9th day of
August, 2005.

             
 
  TRINITY INDUSTRIES, INC.    
 
           
 
  By   /s/ Michael G. Fortado    
 
           
 
      Vice President and Corporate Secretary    

